PER CURIAM.
By this appeal, we are called upon to test the sufficiency of an amended complaint filed by the appellant-plaintiff against the appellee-defendant. The amended complaint set forth alleged gross negligence under Fla.Stat. § 320.59, F.S.A., on the part of the defendant while operating a motor vehicle, causing an accident and injuries to the appellant.
We find that the amended complaint states a cause of action. Therefore, we reverse the final order here under review, dismissing the amended complaint with prejudice, upon the authority of Faircloth v. Hill, Fla.1956, 85 So.2d 870; Farrey v. Bettendorf, Fla.1957, 96 So.2d 889; Carraway v. Revell, Fla.1959, 116 So.2d 16.
Reversed and remanded for further proceedings.